      Case: 5:21-cv-00955-BYP Doc #: 2 Filed: 05/13/21 1 of 2. PageID #: 17




                        IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                        AKRON




Joseph M. Butler (Plaintiff)
2435 Beech St 1
Cuyahoga Falls, OH 44221
(440) 477-8761
jb12458@protonmail.com
                                                Case No. 5:21-cv-955




                                                Judge: Benita Y. Pearson
vs.


                                                Magistrate: Henderson


Joseph R. Biden Jr. (Defendant)
1600 Pennsylvania Ave NW
Washington, D.C. 20500                          Quo Warranto
Case: 5:21-cv-00955-BYP Doc #: 2 Filed: 05/13/21 2 of 2. PageID #: 18
